DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
This Office action is in response to amendments and arguments received on August 7th, 2021. Claims 1-3, 5, 9 and 11-12 have been amended. Claims 1-12 are now pending. Claims 1 and 11 are independent.  
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendments and arguments made in accordance with 35 U.S.C. § 101 are accepted and persuasive. The rejections based on 35 U.S.C. § 101 are withdrawn. Applicant’s amendments and arguments made in accordance with 35 U.S.C. § 112(b) are accepted and persuasive. The rejections based on 35 U.S.C. § 112(b) are withdrawn. Applicant’s amendments and arguments made in accordance with 35 U.S.C. § 103 have been fully considered, and are persuasive. The rejections based on 35 U.S.C. § 103 are withdrawn.
The closest prior art is believed to be L. Cazzanti et al., "A Document-based Data Model for Large Scale Computational Maritime Situational Awareness", 2015 IEEE INTERNATIONAL CONFERENCE ON BIG DATA, October 29, 2015, pages 1350-1356, as submitted on the information disclosure statement (IDS) dated 01/16/2020, herein “Cazzanti” and Beyer et al. (US 7805146 B1) herein “Beyer”. 
Cazzanti discloses a vessel data integration system, as outlined in the prior Office Action dated 05/17/2021. However, the vessel data integration system of Cazzanti does not disclose or the VDM defining a relationship between objects of the VDM, the VDM Path being an object identifier for identifying an object defined by the VDM, wherein the VDM includes a vessel model, a system model and a data model, wherein the vessel model defines hierarchical levels of equipment, the system model is a structured logical model that defines hierarchical levels for collecting data, and the data model represents the data generated from the equipment; as amended. Therefore claims 1 and 11 are considered allowable over Cazzanti.
Beyer discloses a related vessel data integration system with related features, as outlined in the prior Office Action dated 05/17/2021. However Beyer does not teach or suggest the deficiencies of Cazzanti, as detailed above. Therefore claims 1 and 11 are considered allowable over Beyer.
These references cannot be combined such that it would have been obvious to a person having ordinary skill in the art to conceive the combination of the claimed elements of claims 1 and 11 at the time of filing. Therefore claims 1 and 11 are found to contain allowable subject matter.
These references either independently or in combination fail to teach the currently referenced subject matter in combination with the other claim limitations. Therefore dependent claims 2-10, 12 and any claims that depend there from are also found to contain allowable subject matter.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason Roberson, whose telephone number is (571) 272-7793. The examiner can normally be reached from Monday thru Friday between 8:00 AM and 4:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John R. Olszewski, can be reached at (571) 272-2706. The examiner may also be reached through e-mail at Jason.Roberson@USPTO.GOV. 
	Another resource that is available to applicants is the Patient Application Information Retrieval (PAIR) system. Information regarding the status of an application can be obtained from the PAIR system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).
	Applicants are invited to contact the Office to schedule either an in-person or a telephone interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner. 

Sincerely,
/JASON R ROBERSON/
Patent Examiner, Art Unit 3669

December 2, 2021
/TODD MELTON/Primary Examiner, Art Unit 3669